EXHIBIT 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 16, 2004
is made by and among Perficient, Inc., a Delaware corporation, with headquarters
located at 1120 South Capital of Texas Highway, Suite 220, Building 3, Austin,
Texas 78746 (the “Company”), and the investors named on the signature pages
hereto, together with their permitted transferees (the “Investors”).

 

RECITALS:

 

A.                                   The Company and the Investors are executing
and delivering this Agreement in reliance upon the exemptions from securities
registration afforded by Section 4(2) of the Securities Act and Rule 506 under
Regulation D.

 

B.                                     The Investors desire, upon the terms and
conditions stated in this Agreement, to purchase an aggregate of 800,000 shares
of Common Stock of the Company (the “Common Shares”) at $3.09 per share, for an
aggregate purchase price of $2,472,000.00, and to receive, in consideration for
such purchase, Warrants to acquire additional shares of Common Stock.

 

C.                                     Contemporaneously with the execution and
delivery of this Agreement, the parties hereto are executing and delivering a
Registration Rights Agreement under which the Company has agreed to provide
certain registration rights under the Securities Act, the rules and regulations
promulgated thereunder and applicable state securities laws.

 

D.                                    The capitalized terms used herein and not
otherwise defined have the meanings given them in Article X hereof.

 

In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investors hereby agree as follows:

 

ARTICLE I
PURCHASE AND SALE OF COMMON STOCK

 

1.1                                 Purchase and Sale of Common Stock.  At the
Closing, subject to the terms of this Agreement and the satisfaction or waiver
of the conditions set forth in Articles VI and VII hereof, the Company will
issue and sell to each Investor, and each Investor will (on a several and not a
joint basis) purchase from the Company, such number of Common Shares set forth
opposite such Investor’s name on Exhibit A hereto under the heading “Common
Shares.”

 

1.2                                 Payment.  Each Investor will pay the
purchase amount for the Common Shares as is set forth opposite such Investor’s
name on Exhibit A hereto under the heading “Purchase

 

--------------------------------------------------------------------------------


 

Price,” by wire transfer of immediately available funds in accordance with the
Company’s written wire instructions, simultaneously with delivery by the Company
to each Investor of (i) one or more stock certificates, free and clear of all
restrictive and other legends (except as expressly provided herein),
representing the Common Shares so purchased by such Investor and (ii) Warrants
in an amount determined in accordance with Section 1.4 hereof, and the Company
will deliver such stock certificates and Warrants against delivery of the
purchase price as described above.

 

1.3                                 Closing Date.  Subject to the satisfaction
or waiver of the conditions set forth in Articles VI and VII hereof, the Closing
will take place at 1:00 p.m., Central Time, on June 16, 2004, or at another date
or time agreed upon by the parties to this Agreement (the “Closing Date”).  The
Closing will be held at the offices of Faegre & Benson LLP, or at such other
place as the parties agree.

 

1.4                                 Warrants.  In consideration of the purchase
of the Common Shares by the Investors, at the Closing the Company will issue
warrants to each Investor, substantially in the form of Exhibit B hereto (the
“Warrants”), giving each Investor the right, for a period of two years after the
Closing Date, to acquire 200 shares of Common Stock for each 1,000 shares of
Common Stock purchased by such Investor on the Closing Date at a purchase price
of $4.64 per share.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF INVESTORS

 

Each Investor represents and warrants to the Company, severally and solely with
respect to itself and its purchase hereunder and not with respect to any other
Investor, that:

 

2.1                                 Investment Purpose.  The Investor is
purchasing the Securities for its own account and not with a present view toward
the public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that by
making the representations herein, such Investor does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption from the registration requirements of the
Securities Act.

 

2.2                                 Accredited Investor Status.  The Investor is
an “accredited investor” as defined in Rule 501(a) of Regulation D.  The
Investor has experience as an investor in securities representing an investment
decision like that involved in the purchase of the Securities and acknowledges
that it has the knowledge, sophistication and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities and has the ability to bear the economic risks of
an investment in the Securities.

 

2.3                                 Reliance on Exemptions.  The Investor
understands that the Securities are being offered and sold to it in reliance
upon specific exemptions from the registration requirements of United States
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements,

 

2

--------------------------------------------------------------------------------


 

acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.

 

2.4                                 Information.  The Investor and its advisors,
if any, have reviewed the SEC Documents and been furnished with all materials
relating to the business, finances and operations of the Company, and materials
relating to the offer and sale of the Securities, that have been requested by
the Investor or its advisors, if any.  The Investor and its advisors, if any,
have been afforded the opportunity to ask questions of the Company.  Neither
such inquiries nor any other due diligence investigation conducted by Investor
or any of its advisors or representatives modify, amend or affect the Investor’s
right to rely on the Company’s representations and warranties contained in
Article III below.  The Investor acknowledges and understands that its
investment in the Securities involves a significant degree of risk, including
the risks reflected in the SEC Documents, and that the market price of the
Common Stock has been and continues to be volatile and that no representation is
being made as to the future value of the Common Stock.

 

2.5                                 Governmental Review.  The Investor
understands that no United States federal or state agency or any other
government or governmental agency has passed upon or made any recommendation or
endorsement of the Securities or an investment therein.

 

2.6                                 Transfer or Resale.  The Investor
understands that:

 

(a)                                  except as provided in the Registration
Rights Agreement, the Securities have not been and are not being registered
under the Securities Act or any applicable state securities laws and,
consequently, the Investor may have to bear the risk of owning the Securities
for an indefinite period of time because the Securities may not be transferred
unless (i) the resale of the Securities is registered pursuant to an effective
registration statement under the Securities Act; (ii) the Investor has delivered
to the Company an opinion of counsel (in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the
Securities to be sold or transferred may be sold or transferred pursuant to an
exemption from such registration; (iii) the Securities are sold or transferred
pursuant to Rule 144; or (iv) the Securities are sold or transferred to an
affiliate (as defined in Rule 144) of the Investor;

 

(b)                                 any sale of the Securities made in reliance
on Rule 144 may be made only in accordance with the terms of Rule 144 and, if
Rule 144 is not applicable, any resale of the Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with another exemption under the Securities Act or the rules and
regulations of the SEC thereunder;

 

(c)                                  except as set forth in the Registration
Rights Agreement, neither the Company nor any other person is under any
obligation to register the Securities under the Securities Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder; and

 

(d)                                 notwithstanding anything in this Agreement
or the Warrants to the contrary, the Company agrees to reregister any Common
Shares or Warrant issued to an Investor

 

3

--------------------------------------------------------------------------------


 

hereunder in the name of any partner or member of such Investor, and any such
partner or member shall be deemed to be an Investor for all purposes of this
Agreement and the Registration Rights Agreement, provided that any such partner
or member agrees in writing to be subject to the terms of this Agreement and the
Registration Rights Agreement to the same extent as of such partner or member
were an original Investor hereunder and thereunder.

 

2.7                                 Legends.  The Investor understands that
until (a) the Common Shares and the Warrants may be sold by the Investor under
Rule 144(k) or (b) such time as the resale of the Securities has been registered
under the Securities Act as contemplated by the Registration Rights Agreement,
the certificates representing the Securities will bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES (COLLECTIVELY, THE “ACTS”).  THE SECURITIES MAY NOT BE SOLD,
DISTRIBUTED, OFFERED, PLEDGED, ENCUMBERED, ASSIGNED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF THE FOLLOWING: (1) AN EFFECTIVE REGISTRATION STATEMENT FOR THE
SECURITIES UNDER THE ACTS COVERING THE TRANSACTION, (2) THE COMPANY RECEIVES AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACTS, OR (3) THE COMPANY OTHERWISE SATISFIES ITSELF
THAT REGISTRATION IS NOT REQUIRED UNDER THE ACTS.  NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above will be removed and the Company will issue a
certificate without the legend to the holder of any certificate upon which it is
stamped, in accordance with the terms of Article V hereof.

 

2.8                                 Authorization; Enforcement.  This Agreement
and the Registration Rights Agreement have been duly and validly authorized,
executed and delivered on behalf of the Investor and are valid and binding
agreements of the Investor, enforceable in accordance with their terms, subject
to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally and the
application of general principles of equity.

 

2.9                                 Residency.  The Investor is a resident of
the jurisdiction set forth immediately below such Investor’s name on the
signature pages hereto.

 

4

--------------------------------------------------------------------------------


 

2.10                           No Intent to Effect a Change of Control.  The
Investor has no present intent to change or influence the control of the Company
within the meaning of Rule 13d-1 of the Exchange Act.

 

2.11                           No Hedging.  The Investor has not established any
hedge or other position in the Common Stock that is outstanding on the Closing
Date which is designed to or could reasonably be expected to lead to or result
in any sale of the Common Shares.  For purposes hereof, a “hedge or other
position” would include effecting any short sale or having in effect any short
position or any purchase, sale or grant of any put option, call option or
prepaid forward contract with respect to the Common Stock of the Company or with
respect to any security (other than a broad-based market basket or index) that
includes, relates to or derives any significant part of its value from the
Common Stock.

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company, and each of its Subsidiaries, as applicable, represents and
warrants to the Investors that:

 

3.1                                 Organization and Qualification. The Company
and its Subsidiaries are duly incorporated, validly existing and in good
standing under the laws of the jurisdictions in which they are incorporated,
with full power and authority (corporate and other) to own, lease, use and
operate their properties, if any, and to carry on their businesses as and where
now owned, leased, used, operated and conducted.  The Company is duly qualified
to do business and is in good standing in every jurisdiction in which the nature
of the business conducted by it makes such qualification necessary, except where
the failure to be so qualified or in good standing would not have a Material
Adverse Effect.

 

3.2                                 Authorization; Enforcement.  (a) The Company
has all requisite corporate power and authority to enter into and to perform its
obligations under this Agreement, the Registration Rights Agreement and the
Warrants, to consummate the transactions contemplated hereby and thereby and to
issue the Securities in accordance with the terms hereof and thereof; (b) the
execution, delivery and performance of this Agreement, the Registration Rights
Agreement and the Warrants by the Company and the consummation by it of the
transactions contemplated hereby and thereby (including without limitation the
issuance of the Common Shares, the Warrants and the Warrant Shares and
reservation for issuance of the Warrant Shares) have been duly authorized by the
Company’s Board of Directors and no further consent or authorization of the
Company, its Board or Directors, or its stockholders is required; (c) this
Agreement, the Registration Rights Agreement and the Warrants have been duly
executed by the Company; and (d) each of this Agreement, the Registration Rights
Agreement and the Warrants constitutes a legal, valid and binding obligation of
the Company enforceable against the Company in accordance with its respective
terms, except as may be limited by any applicable bankruptcy, insolvency,
reorganization, or moratorium or similar laws affecting the rights of creditors
generally and the application of general principles of equity.

 

5

--------------------------------------------------------------------------------


 

3.3                                 Capitalization.  As of June 14, 2004, the
authorized capital stock of the Company consisted of (i) 40,000,000 shares of
Common Stock, par value $.001 per share, of which 17,161,673 shares were issued
and outstanding; 7,306,652 shares were reserved for issuance under the Option
Plan, of which 5,655,563 shares are subject to outstanding option grants;
318,239 shares were reserved for issuance upon exercise of outstanding warrants
as set forth in Schedule 3.3; and no shares were reserved for issuance pursuant
to any other securities (except as set forth under this Section 3.3); and (ii)
8,000,000 shares of preferred stock, par value $.001 per share, of which (a)
2,200,000 shares are designated as Series A Convertible Preferred Stock, of
which no shares were issued and outstanding; and (b) 2,777,500 shares are
designated as Series B Convertible Preferred Stock, of which no shares were
issued and outstanding.  All of such outstanding shares of capital stock have
been, or upon issuance will be, duly authorized, validly issued, fully paid and
nonassessable.  No shares of capital stock of the Company, including the Common
Shares and the Warrant Shares, are subject to preemptive rights or any other
similar rights of the other stockholders of the Company or any liens or
encumbrances imposed through the actions or failure to act of the Company. 
Except as set forth above and in Schedule 3.3 and except for the transactions
contemplated hereby, (i) there are no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into, exercisable
for, or exchangeable for any shares of capital stock of the Company, or
arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company; (ii) there are no agreements or
arrangements (other than the Registration Rights Agreement) under which the
Company is obligated to register the sale of any of its securities under the
Securities Act; and (iii) there are no anti-dilution or price adjustment
provisions contained in any security issued by the Company (or in any agreement
providing rights to security holders) that will be triggered by the issuance of
the Securities.  The Company has furnished to each Investor true and correct
copies of the terms of all securities convertible into or exercisable for Common
Stock of the Company and the material rights of the holders thereof in respect
thereto. The Company’s Certificate of Incorporation and the Company’s By-laws,
each as in effect on the date hereof, filed as exhibits to the Company’s SEC
Documents, are true and correct copies of each such document.

 

3.4                                 Issuance of Securities.  The Common Shares
and the Warrants have been duly authorized and, upon issuance in accordance with
the terms of this Agreement, will be validly issued, fully paid and
non-assessable, free from all taxes, liens, claims, encumbrances and charges
with respect to the issuance thereof, will not be subject to preemptive rights
or other similar rights of stockholders of the Company, and will not impose
personal liability on the holders thereof.  The Warrant Shares have been duly
authorized and reserved for issuance, and, upon exercise of the Warrants in
accordance with the terms thereof, will be validly issued, fully paid and
non-assessable, and free from all taxes, liens, claims and encumbrances and
charges with respect to the issuance thereof and will not be subject to
preemptive rights or other similar rights of stockholders of the Company and
will not impose personal liability upon the holder thereof.

 

3.5                                 Outstanding Debt.  The Company has no
Indebtedness for Borrowed Money (as hereinafter defined) except as otherwise set
forth in Schedule 3.5.  The Company is not in default in the payment of the
principal of or interest or premium on any such Indebtedness for Borrowed

 

6

--------------------------------------------------------------------------------


 

Money, and no event has occurred or is continuing under the provisions of any
instrument, document or agreement evidencing or relating to any such
Indebtedness for Borrowed Money which with the lapse of time or the giving of
notice, or both, would constitute an event of default thereunder.

 

3.6                                 No Conflicts; No Violation.

 

(a)                                  The execution, delivery and performance of
this Agreement, the Registration Rights Agreement and the Warrants by the
Company, and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Common
Shares, the Warrants and the Warrant Shares and reservation for issuance of the
Warrant Shares) do not and will not (i) conflict with or result in a violation
of any provision of the Certificate of Incorporation or By-laws,  (ii) violate
or conflict with, or result in a breach of any provision of, or constitute a
default (or an event which with notice or lapse of time or both could become a
default) under, or give to others any rights of termination, amendment
(including without limitation, the triggering of any anti-dilution provision),
acceleration or cancellation of, any agreement, indenture, patent, patent
license, or instrument to which the Company is a party, or (iii) result in a
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company or by which any property or asset of the
Company is bound or affected (except for such conflicts, breaches, defaults,
terminations, amendments, accelerations, cancellations and violations as would
not, individually or in the aggregate, have a Material Adverse Effect).

 

(b)                                 The Company is not in violation of its
Certificate of Incorporation, By-laws or other organizational documents and the
Company is not in default (and no event has occurred which with notice or lapse
of time or both could put the Company in default) under, and the Company has not
taken any action or failed to take any action that (and no event has occurred
which, without notice or lapse of time or both) would give to others any rights
of termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company is a party or by which any property
or assets of the Company is bound or affected, except for possible defaults as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(c)                                  The Company is not conducting, and, so long
as any Investor owns any of the Securities, will not conduct, its business in
violation of any law, ordinance or regulation of any governmental entity, the
failure to comply with which would, individually or in the aggregate, have a
Material Adverse Effect.

 

(d)                                 Except as specifically contemplated by this
Agreement and as required under the Securities Act and any applicable state
securities laws or any listing agreement with any securities exchange or
automated quotation system, the Company is not required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency or any regulatory or self regulatory agency in order for it
to execute, deliver or perform any of its obligations under this Agreement, the
Warrants or the Registration Rights

 

7

--------------------------------------------------------------------------------


 

Agreement, in each case in accordance with the terms hereof or thereof, or to
issue and sell the Common Shares and the Warrants in accordance with the terms
hereof and to issue the Warrant Shares upon exercise of the Warrants.  Except as
set forth in Schedule 3.6, all consents, authorizations, orders, filings and
registrations which the Company is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date hereof.  The
Company is not in violation of the continued listing requirements of Nasdaq and
does not reasonably anticipate that the Common Stock will be delisted by Nasdaq
in the foreseeable future.  The Company is unaware of any facts or circumstances
which might give rise to the foregoing.

 

3.7                                 SEC Documents, Financial Statements;
Sarbanes-Oxley.  Since January 1, 2001, the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the Exchange Act
(all of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents (other than
exhibits) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”).  The Company has delivered to each Investor, or
each Investor has had access to, true and complete copies of the SEC Documents,
except for such exhibits and incorporated documents.  As of their respective
dates, the SEC Documents complied in all respects with the requirements of the
Exchange Act or the Securities Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with U.S. generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements) and fairly present
in all material respects the financial position of the Company as of the dates
thereof and the results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as set forth in the financial statements included in the
SEC Documents, the Company has no liabilities, contingent or otherwise, other
than liabilities incurred in the ordinary course of business subsequent to
March 31, 2004, and liabilities of the type not required under generally
accepted accounting principles to be reflected in such financial statements. 
Such liabilities incurred subsequent to March 31, 2004 are not, in the
aggregate, material to the financial condition or operating results of the
Company. The Company is in substantial compliance with the applicable provisions
of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), and the rules and
regulations promulgated thereunder, that are effective, and intends to comply
substantially with other applicable provisions of the Sarbanes-Oxley Act, and
the rules and regulations promulgated thereunder, upon the effectiveness of such
provisions and has no reason to believe that it will not be so compliant upon
such effectiveness. Without limiting the generality of the foregoing, the Chief
Executive

 

8

--------------------------------------------------------------------------------


 

Officer and the Chief Financial Officer of the Company have signed, and the
Company has furnished to the SEC, all certifications required by Section 302 and
Section 906 of the Sarbanes-Oxley Act; such certifications contain no
qualifications or exceptions to the matters certified therein and have not been
modified or withdrawn; and neither the Company nor any of its officers has
received notice from any governmental entity questioning or challenging the
accuracy, completeness, form or manner of filing or submission of such
certifications.  The Company is in compliance with all applicable provisions of
the listing requirements of the Nasdaq.

 

3.8                                 Absence of Certain Changes.  Except as
disclosed in the SEC Documents, since March 31, 2004, there has been no material
adverse change in the assets, liabilities, business, properties, operations,
financial condition, prospects or results of operations of the Company or, to
the knowledge of the Company, any development that could reasonably be expected
to have such a material adverse change.

 

3.9                                 Absence of Litigation.  There is no action,
suit, claim, proceeding, inquiry or investigation before or by any court, public
board, government agency, self-regulatory organization or body pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
of its officers or directors acting as such that could, individually or in the
aggregate, have a Material Adverse Effect.  The Company is not aware of any
facts or circumstances which would reasonably be expected to give rise to any
such action or proceeding.

 

3.10                           Intellectual Property Rights.  The Company owns
or possesses the licenses or rights to use all patents, patent applications,
patent rights, inventions, know-how, trade secrets, trademarks, trademark
applications, service marks, service names, trade names and copyrights necessary
to enable it to conduct its business as now operated (and, to the best of the
Company’s knowledge, as presently contemplated to be operated in the future)
(the “Intellectual Property”).  There is no claim or action or proceeding
pending or, to the Company’s knowledge, threatened that challenges the right of
the Company with respect to any Intellectual Property.  To the Company’s
knowledge after due inquiry, the Company’s current and intended products,
services and processes do not infringe on any Intellectual Property or other
rights held by any person.  The Company is unaware of any facts or circumstances
which might give rise to any of the foregoing.  The Company has taken reasonable
security measures to protect the secrecy, confidentiality and value of its
Intellectual Property.

 

3.11                           No Materially Adverse Contracts, Etc.  The
Company is not subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the reasonable judgment
of the Company’s officers has or is expected in the future, individually or in
the aggregate, to have a Material Adverse Effect.  The Company is not a party to
any contract or agreement which in the reasonable judgment of the Company’s
officers has or is expected to have a Material Adverse Effect.

 

3.12                           Tax Status.  Except as set forth on
Schedule 3.12, the Company has made or filed all federal, state and foreign
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject (unless and only to the extent that the
Company has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported

 

9

--------------------------------------------------------------------------------


 

taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith, and has
set aside on its books provisions reasonably adequate for the payment of all
taxes for periods subsequent to the periods to which such returns, reports or
declarations apply.  There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the Company knows of no
basis for any such claim.  The Company has not executed a waiver with respect to
the statute of limitations relating to the assessment or collection of any
foreign, federal, state or local tax.  None of the Company’s tax returns is
presently being audited by any taxing authority.

 

3.13                           Certain Transactions.  Except as disclosed in the
SEC Documents and except for arm’s-length transactions pursuant to which the
Company makes payments in the ordinary course of business upon terms no less
favorable than the Company could obtain from third parties, and other than the
grant of stock options, employment agreements or the ownership of other
securities and rights disclosed in filings under the Exchange Act, none of the
officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or employee
has a substantial interest or is an officer, director, trustee or partner.

 

3.14                           Environmental Laws.  The Company (i) is in
compliance with all applicable foreign federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its business and (iii) is in compliance with all terms and conditions of any
such permit, license or approval where, in each of the three foregoing clauses,
the failure to so comply would have, individually or in the aggregate, a
Material Adverse Effect.

 

3.15                           Disclosure.  No information relating to or
concerning the Company set forth in this Agreement or provided to the Investors
pursuant to Section 2.4 hereof or otherwise provided in connection with the
transactions contemplated hereby, including without limitation any oral or
written statements made or given by the officers of the Company, or any of the
Company’s agents, to any Investor, or any Investor’s agent, taken as a whole,
contained any untrue statement of a material fact nor omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading.  No
event or circumstance has occurred or information exists with respect to the
Company or its business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed (assuming for this purpose that the Company’s reports filed under the
Exchange Act are being incorporated into an effective registration statement
filed by the Company under the Securities Act).

 

10

--------------------------------------------------------------------------------


 

3.16                           Acknowledgment Regarding Investors’ Purchase of
Securities.  The Company acknowledges and agrees that each Investor is acting
solely in the capacity of an arm’s-length purchaser with respect to this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that no Investor is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any statement made by any Investor or any
of their respective representatives or agents in connection with this Agreement
and the transactions contemplated hereby is not advice or a recommendation and
is merely incidental to such Investor’s purchase of the Securities and has not
been relied on by the Company in any way.  The Company further represents to
each Investor that the Company’s decision to enter into this Agreement has been
based solely on an independent evaluation by the Company and its
representatives.

 

3.17                           No Integrated Offering.  Neither the Company, nor
any of its affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales in any security or solicited any
offers to buy any security under circumstances that would require registration
under the Securities Act of the issuance of the Securities to the Investors. 
The issuance of the Securities to the Investors will not be integrated with any
other issuance of the Company’s securities (past, current or future) for
purposes of the Securities Act or any applicable rules of Nasdaq.

 

3.18                           No Brokers.  The Company has taken no action
which would give rise to any claim by any person for brokerage commissions,
finder’s fees or similar payments relating to this Agreement or the transactions
contemplated hereby.

 

3.19                           Permits; Compliance.  The Company is in
possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exemptions, consents, certificates, approvals and orders
necessary to own, lease and operate its properties and to carry on its business
as it is now being conducted, except those the failure of which to possess would
not, individually or in the aggregate, have a Material Adverse Effect
(collectively, the “Company Permits”), and there is no action pending or, to the
knowledge of the Company, threatened regarding suspension or cancellation of any
of the Company Permits.  The Company is not in conflict with, or in default or
violation of, any of the Company Permits, except for any such conflicts,
defaults or violations which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  Since March 31, 2004,
the Company has not received any notification with respect to possible
conflicts, defaults or violations of applicable laws, except for notices
relating to possible conflicts, defaults or violations, which conflicts,
defaults or violations would not have a Material Adverse Effect.

 

3.20                           Title to Property.  The Company has good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by it which is material to the business of
the Company.  Any real property and facilities held under lease by the Company
are held by it under valid and enforceable leases with such exceptions as would
not have a Material Adverse Effect.

 

3.21                           Insurance.  The Company is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as is prudent and customary in

 

11

--------------------------------------------------------------------------------


 

the businesses in which the Company is engaged.  The Company has no reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

 

3.22                           Internal Accounting Controls.  The Company
maintains a system of internal accounting controls sufficient, in the judgment
of the Company’s board of directors, to provide reasonable assurance that
(a) transactions are executed in accordance with management’s general or
specific authorizations, (b) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (c) access to assets
is permitted only in accordance with management’s general or specific
authorization, (d) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences, and (e) financial reporting and the preparation of
financial statements for external purposes in accordance with U.S. generally
accepted accounting principles are reliable.  The Chief Executive Officer and
Chief Financial Officer of the Company have made all certifications required by
the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder, and
the statements contained in any such certification are complete and correct; the
Company maintains “disclosure controls and procedures” (as currently defined in
Rule 13a-15(e) under the Exchange Act) in compliance with the Exchange Act.

 

3.23                           Employment Matters.  The Company is in compliance
with all federal, state, local and foreign laws and regulations respecting
employment and employment practices, terms and conditions of employment and
wages and hours except where failure to be in compliance would not have a
Material Adverse Effect.  There are no pending investigations involving the
Company by the U.S. Department of Labor or any other governmental agency
responsible for the enforcement of such federal, state, local or foreign laws
and regulations.  There is no unfair labor practice charge or complaint against
the Company pending before the National Labor Relations Board or any strike,
picketing, boycott, dispute, slowdown or stoppage pending or, threatened against
or involving the Company.  No representation question exists respecting the
employees of the Company, and no collective bargaining agreement or modification
thereof is currently being negotiated by the Company.  No grievance or
arbitration proceeding is currently pending under any expired or existing
collective bargaining agreements of the Company.  No material labor dispute with
the employees of the Company exists or, to the knowledge of the Company, is
imminent.

 

3.24                           Investment Company Status.  The Company is not
and upon consummation of the sale of the Securities will not be an “investment
company,” a company controlled by an “investment company” or an “affiliated
person” of, or “promoter” or “principal underwriter” for, an “investment
company” as such terms are defined in the Investment Company Act of 1940, as
amended.

 

3.25                           No General Solicitation.  Neither the Company nor
any distributor participating on the Company’s behalf in the transactions
contemplated hereby (if any) nor any person acting for the Company, or any such
distributor, has conducted any “general solicitation,” as such term is defined
in Regulation D, with respect to any of the Securities being offered hereby.

 

12

--------------------------------------------------------------------------------


 

3.26                           Application of Takeover Protections.  The Company
and its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination or other
similar anti-takeover provision under the laws of the state of its incorporation
which is or could become applicable to the Investors as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.

 

ARTICLE IV
COVENANTS

 

4.1                                 Best Efforts.  Each party will use its best
efforts to satisfy in a timely fashion each of the conditions to be satisfied by
it under Articles VI and VII of this Agreement.

 

4.2                                 Form D; Blue Sky Laws.  The Company will
file a Notice of Sale of Securities on Form D with respect to the Securities, as
required under Regulation D, and will provide a copy thereof to each Investor
promptly after such filing.  The Company will, on or before the Closing Date,
take such action as it reasonably determines to be necessary to qualify the
Securities for sale to the Investors under this Agreement under applicable
securities (or “blue sky”) laws of the states of the United States (or to obtain
an exemption from such qualification), and will provide evidence of any such
action so taken to the Investors on or prior to the date of the Closing.  The
Company will file with the SEC a Current Report on Form 8-K disclosing this
Agreement and the transactions contemplated hereby within five business days
after the Closing Date and will make any required notice filings with state
securities law authorities on a timely basis.

 

4.3                                 Reporting Status; Eligibility to Use Form
S-3.  The Company’s Common Stock is registered under Section 12 of the Exchange
Act.  Throughout the Registration Period (as defined in the Registration Rights
Agreement), the Company will timely file all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC under the
reporting requirements of the Exchange Act, and the Company will not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination.  The Company currently meets, and will take all reasonably
necessary action to continue to meet, the “registrant eligibility” requirements
set forth in the general instructions to Form S-3.

 

4.4                                 Use of Proceeds.  The Company will use the
proceeds from the sale of the Securities for working capital and merger and
acquisition purposes.

 

4.5                                 Expenses.  Upon the consummation of the sale
of the Common Shares and the Warrants anticipated by this Agreement, or upon
failure by the parties to consummate such sales, the Company will pay the
reasonable out-of-pocket expenses incurred by the Investors in connection with
the transactions herein contemplated, including without limitation consulting
fees incurred, research reports purchased, travel and lodging expenses incurred
during the due diligence process, and the fees and out-of-pocket expenses of
Faegre & Benson LLP for their services as special counsel to the Investors in
connection with the transactions herein contemplated, up to an aggregate amount
of $20,000.  The Company will also pay (a) all reasonable fees and expenses
incurred by the Investors with respect to any amendments or

 

13

--------------------------------------------------------------------------------


 

waivers requested by the Company (whether or not the same become effective)
under or in respect of this Agreement or the agreements contemplated hereby;
(b) all reasonable fees and expenses incurred by the Investors with respect to
the enforcement of the rights granted under this Agreement or the agreements
contemplated hereby; and (c) all reasonable fees and expenses incurred by the
Investors in connection with the registration of the Registrable Securities (as
defined in the Registration Rights Agreement) pursuant to Article V of the
Registration Rights Agreement; provided, however, that the Company shall be
obligated to pay for the reasonable fees and out-of-pocket expenses of only one
legal counsel for the Investors for purposes of this clause (c) and the
Company’s total payment obligation under this clause (c) shall not exceed
$7,500, it being understood that the amounts in clauses (a), (b) and (c) are not
included within the $20,000 amount specified in the previous sentence, but are
separate and in addition to such amount.

 

4.6                           Financial Statements.  The financial statements of
the Company will be prepared in accordance with United States generally accepted
accounting principles, consistently applied, and will fairly present in all
material respects the consolidated financial position of the Company and results
of its operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

 

4.7                                 Listing.  On or before the 10th business day
after the date of this Agreement, the Company will secure the listing of the
Common Shares and the Warrant Shares upon each national securities exchange or
automated quotation system, including without limitation the Nasdaq, if any,
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and, so long as any Investor owns any of the Securities, will maintain
such listing of all such Common Shares and Warrant Shares.  The Company will use
its best efforts to obtain and, so long as any Investor owns any of the
Securities, maintain the listing and trading of its Common Stock on Nasdaq, the
American Stock Exchange or the New York Stock Exchange and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of the National Association of Securities Dealers, Inc. and such
exchanges or automated quotation system, as applicable.  The Company will
promptly provide to each Investor copies of any notices it receives regarding
the continued eligibility of the Common Stock for listing on Nasdaq or other
principal exchange or quotation system on which the Common Stock is listed or
traded.

 

4.8                                 Solvency; Corporate Existence; Compliance
with Law.  The Company (both before and after giving effect to the transactions
contemplated by this Agreement) is solvent (i.e., its assets have a fair market
value in excess of the amount required to pay its probable liabilities on its
existing debts as they become absolute and matured) and currently the Company
has no information that would lead it to reasonably conclude that the Company
would not have, nor does it intend to take any action that would impair its
ability to pay its debts from time to time incurred in connection therewith as
such debts mature.  The Company will maintain and cause each Subsidiary to
maintain its corporate existence in good standing.  The Company will conduct its
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting business, including, without limitation,
all applicable local, state and federal environmental laws and regulations,
where the failure to comply with such would have a Material Adverse Effect.

 

14

--------------------------------------------------------------------------------


 

4.9                                 Insurance.  The Company will maintain
liability, casualty and other insurance (subject to customary deductions and
retentions) with responsible insurance companies against such risk of the types
and in the amounts customarily maintained by companies of comparable size and in
lines of business of the Company.

 

4.10                           No Integration.  The Company will not make any
offers or sales of any security (other than the Securities) under circumstances
that would cause the offering of Securities to be integrated with any other
offering of securities by the Company (i) for the purpose of any stockholders
approval provision applicable to the Company or its securities or (ii) for
purposes of any registration requirement under the Securities Act.

 

4.11                           Reservation of Shares.  The Company will at all
times have authorized, and reserved for the purpose of issuance, a sufficient
number of shares of Common Stock to provide for the full exercise of the
Warrants and the issuance of the Warrant Shares in connection therewith (based
upon the exercise price of the Warrants in effect from time to time).  The
Company will not reduce the number of shares of Common Stock reserved for
issuance upon exercise of the Warrants, without the consent of all the
Investors.  If at any time the number of shares of Common Stock authorized and
reserved for issuance is below the Warrant Shares issued and issuable upon
exercise of the Warrants (based on the exercise price of the Warrants then in
effect), the Company will promptly take all corporate action necessary to
authorize and reserve a sufficient number of shares, including, without
limitation, calling a special meeting of stockholders to authorize additional
shares to meet the Company’s obligations under this Section 4.11, in the case of
an insufficient number of authorized shares, and using its best efforts to
obtain stockholder approval of an increase in such authorized number of shares.

 

4.12                           Sales by Investors.  Each Investor will sell any
Securities sold by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder.  No Investor will make any sale, transfer or
other disposition of the Securities in violation of federal or state securities
laws.

 

15

--------------------------------------------------------------------------------


 

4.13                       Additional Equity Capital; Right of First Refusal.

 

(a)                                  Subject to the exceptions described below,
during the period beginning on the Closing Date and ending 12 months following
the Closing Date, the Company will not effect any equity offering, including any
debt financing with an equity component and any offering involving warrants or
other securities convertible into or exchangeable for Common Stock (“Future
Offering”) unless it first delivers to each Investor, at least 20 days prior to
the closing of such Future Offering, written notice describing the proposed
Future Offering, including the terms and conditions thereof and proposed
definitive documentation to be entered into in connection therewith, and
providing each Investor an option during the 10-day period following delivery of
such notice to purchase its pro rata share of the securities being offered in
the Future Offering (“Additional Securities”) on the same terms as contemplated
by such Future Offering (the limitations referred to in this Section 4.13(a) is
referred to as the “Capital Raising Limitation”).  In the event that the terms
and conditions of a proposed Future Offering are amended in any material respect
after delivery of the notice to the Investors concerning the proposed Future
Offering, the Company will deliver a new notice to the Investors describing the
amended terms and conditions of the proposed Future Offering and each Investor
thereafter will have an option, during the 10-day period following delivery of
such new notice, to purchase its pro rata share of the Additional Securities on
such amended terms.  The foregoing sentence applies to successive amendments to
the terms and conditions of any proposed Future Offering.

 

(b)                                 The Capital Raising Limitation does not
apply to any transaction involving (i) issuances of securities in a firm
commitment underwritten public offering (excluding a continuous offering
pursuant to Rule 415 under the Securities Act), or (ii) issuances of securities
as consideration for a merger, acquisition, consolidation or purchase of assets,
or in connection with any strategic investments, joint venture or similar
commercial relationship (the primary purpose of which is not to raise equity
capital).  The Capital Raising Limitation also does not apply to (x) the
issuance of securities upon exercise or conversion of the Company’s options,
warrants or other convertible securities outstanding as of the date hereof or
upon exercise of the Warrants, or (y) the grant of additional options, or the
issuance of additional securities pursuant to such additional options, under the
Option Plan.

 

(c)                                  An Investor’s “pro rata share” is the
number of shares of Additional Securities (rounded to the nearest whole share or
dollar amount) as is equal to the product of (a)(i) the number of shares of
Common Stock issuable upon the exercise of the Warrants held by such Investor
immediately prior to the issuance of the Additional Securities being offered
plus any shares of Common Stock held by such Investor, divided by (ii) the total
number of shares of Common Stock issuable upon conversion of all outstanding
options, warrants and other convertible securities by the Company immediately
prior to the issuance of the Additional Securities being offered plus all issued
and outstanding shares of Common Stock, multiplied by (b) the entire offering of
Additional Securities.

 

4.14                           Pledge of Securities.  The Company acknowledges
and agrees that the Securities may be pledged by an Investor in connection with
a bona fide margin agreement or other loan or financing arrangement that is
secured by the Securities.  The pledge of Securities shall not be deemed to be a
transfer, sale or assignment of the Securities hereunder, and no Investor
effecting

 

16

--------------------------------------------------------------------------------


 

a pledge of Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this
Agreement; provided that an Investor and its pledgee shall be required to comply
with the provisions of Section 2.6 hereof in order to effect a sale, transfer or
assignment of Securities to such pledgee.  The Company hereby agrees to execute
and deliver such documentation as a pledgee of the Securities may reasonably
request in connection with a pledge of the Securities to such pledgee by an
Investor.

 

4.15                           Disclosure of Transactions and Other Material
Information. The Company shall not, and shall cause each Subsidiary and each of
its respective officers, directors, employees and agents, not to, provide any
Investor with any material nonpublic information regarding the Company or any
Subsidiary from and after the Closing Date without the express written consent
of such Investor.  In the event of a breach of the foregoing covenant by the
Company, any Subsidiary, or its each of respective officers, directors,
employees and agents, in addition to any other remedy provided herein or in the
Transaction Documents, such Investor shall have the right to demand that the
Company make a public disclosure, and if the Company fails to do so within five
business days, the Investor may make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such material nonpublic
information without the prior approval by the Company, each Subsidiary, or each
of its respective officers, directors, employees or agents.  In such event, such
Investor shall provide a copy of such public disclosure to the Company at or
prior to the dissemination of such disclosure to the public.  No Investor shall
have any liability to the Company, any Subsidiary, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure unless such Investor acts with negligence or willful misconduct. 
Subject to the foregoing, neither the Company nor any Investor shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby without the prior approval of the other party; which
approval shall not be unreasonably withheld or delayed; provided, however, that
the Company shall be entitled, without the prior approval of any Investor, to
make any press release or other public disclosure with respect to such
transactions (i) in a Current Report on Form 8-K in compliance with the
requirements of the Exchange Act, and (ii) as may otherwise be required by
applicable law and regulations, including the applicable rules and regulations
of the Nasdaq (provided that in the case of clause (i) each Investor shall be
provided a copy of any proposed press release to be issued by the Company at
least one day prior to its release).

 

4.16                           Company Business Review.  During the period
beginning on the Closing Date and ending 12 months following the Closing Date,
each Investor shall be entitled to participate in a quarterly teleconference
meeting with the Company’s senior management team, if so requested by any
Investor, the purpose of which shall be to provide an in-depth review to the
Investor of the Company’s growth outlook and acquisition plans.  Each Investor
acknowledges that the Company shall have no obligation to disclose any material
non-public information to the Investor during such quarterly teleconference
meeting unless a binding non-disclosure agreement between the Investor and the
Company is in effect at the time of the disclosures and the Investor provides
express written consent to the Company to disclose material non-public
information to the Investor.

 

17

--------------------------------------------------------------------------------


 

ARTICLE V
TRANSFER AGENT INSTRUCTIONS; REMOVAL OF LEGENDS

 

5.1                               Issuance of Certificates.  The Company shall
instruct its transfer agent to issue certificates, registered in the name of
each Investor or its nominee, for Common Shares and Warrant Shares in such
amounts as specified from time to time by each Investor to the Company issuable
upon exercise of the Warrants in accordance with their terms.  All such
certificates will bear the restrictive legend described in Section 2.7, except
as otherwise specified in this Article V.  In addition, the Company will issue
irrevocable Transfer Agent Instructions to the transfer agent relating to the
Common Shares and the Warrant Shares in the form of Exhibit D hereto.  The
Company will not give to its transfer agent any instruction other than as
described in this Article V and stop transfer instructions to give effect to
Section 2.7 hereof (prior to registration of the Common Shares and the Warrant
Shares under the Securities Act).  Nothing in this Section 5.1 will affect in
any way the Investors’ obligations and agreement set forth in Section 2.7 hereof
to comply with all applicable prospectus delivery requirements, if any, upon
resale of the Common Shares and the Warrant Shares.

 

5.2                               Unrestricted Securities.  If, unless otherwise
required by applicable state securities laws, (a) the resale of the Securities
represented by a certificate has been registered under an effective registration
statement filed under the Securities Act, (b) a holder of Securities provides
the Company and the Transfer Agent with an opinion of counsel, in form,
substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Securities
may be made without registration under the Securities Act and such sale either
has occurred or may occur without restriction on the manner of such sale or
transfer, (c) such holder provides the Company and the Transfer Agent with
reasonable assurances that such Securities can be sold under Rule 144, or
(d) the Securities represented by a certificate can be sold without restriction
as to the number of securities sold under Rule 144(k), the Company will permit
the transfer of the Common Shares or the Warrant Shares, and the Transfer Agent
will issue one or more certificates, free from any restrictive legend, in such
name and in such denominations as specified by such holder.  Notwithstanding
anything herein to the contrary, the Securities may be pledged as collateral in
connection with a bona fide margin account or other lending arrangement;
provided that such pledge will not alter the provisions of this Article V with
respect to the removal of restrictive legends.

 

5.3                                 Enforcement of Provision.  The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to each Investor by vitiating the intent and purpose of the
transaction contemplated hereby.  Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Article V will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section, that each Investor will be entitled,
in addition to all other available remedies, to an injunction restraining any
breach and requiring immediate transfer, without the necessity of showing
economic loss and without any bond or other security being required.

 

18

--------------------------------------------------------------------------------


 

ARTICLE VI
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL

 

The obligation of the Company to issue and sell the Common Shares to each
Investor at the Closing is subject to the satisfaction by such Investor, on or
before the Closing Date, of each of the following conditions.  These conditions
are for the Company’s sole benefit and may be waived by the Company at any time
in its sole discretion:

 

6.1                                 The Investor will have executed this
Agreement and the Registration Rights Agreement and will have delivered those
agreements to the Company.

 

6.2                                 The Investor will have delivered the
purchase price for the Common Shares to the Company in accordance with this
Agreement.

 

6.3                                 The representations and warranties of the
Investor must be true and correct in all material respects as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which representations and warranties must be
correct as of such date), and the Investor will have performed and complied in
all material respects with the covenants and conditions required by this
Agreement to be performed or complied with by the Investor at or prior to the
Closing.

 

6.4                                 No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

ARTICLE VII
CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE

 

The obligation of each Investor hereunder to purchase the Common Shares from the
Company at the Closing is subject to the satisfaction, on or before the Closing
Date, of each of the following conditions.  These conditions are for each
Investor’s respective benefit and may be waived by any Investor at any time in
its sole discretion:

 

7.1                                 The Company will have executed this
Agreement and the Registration Rights Agreement and each such Agreement will
have been delivered the Investor.

 

7.2                                 The Company will have delivered to the
Investors duly executed certificates representing the Common Shares and duly
executed Warrants in the amounts specified in Sections 1.1 and 1.4 hereof.

 

7.3                                 The representations and warranties of the
Company must be true and correct in all material respects as of the Closing as
though made at that time (except for representations and warranties that speak
as of a specific date, which representations and warranties must be true and
correct as of such date) and the Company must have performed and complied in all
material respects with the covenants and conditions required by this Agreement
to be performed or

 

19

--------------------------------------------------------------------------------


 

complied with by the Company at or prior to the Closing.  The Investor must have
received a certificate or certificates dated as of the Closing Date and executed
by the Chief Executive Officer or the Chief Financial Officer of the Company
certifying as to the matters in contained in this Section 7.3 and as to such
other matters as may be reasonably requested by such Investor, including, but
not limited to, the Company’s Certificate of Incorporation, By-laws, Board of
Directors’ resolutions relating to the transactions contemplated hereby and the
incumbency and signatures of each of the officers of the Company who may execute
on behalf of the Company any document delivered at the Closing.

 

7.4                                 No litigation, statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby which prohibits the consummation of any of the
transactions contemplated by this Agreement.

 

7.5                                 Trading and listing of the Common Stock on
the Nasdaq must not have been suspended by the SEC or the Nasdaq, nor shall
Nasdaq have notified the Company of any failure of the Company to meet any of
the continued listing standards.

 

7.6                                 The Investors will have received an opinion
of the Company’s counsel, dated as of the Closing Date, in form, scope and
substance reasonably satisfactory to the Investors and in substantially the form
attached hereto as Exhibit E.

 

7.7                                 The Irrevocable Transfer Agent Instructions,
in form and substance substantially like the form attached hereto as Exhibit D
will have been delivered to the Company’s transfer agent and acknowledged in
writing by such transfer agent.

 

ARTICLE VIII

 

[This Article has been left blank intentionally]

 

ARTICLE IX
INDEMNIFICATION

 

9.1                                 Indemnification by Company.  In
consideration of each Investor’s execution and delivery of this Agreement and
its acquisition of the Securities hereunder, and in addition to all of the
Company’s other obligations under this Agreement, the Registration Rights
Agreement, and the Warrants, the Company will defend, protect, indemnify and
hold harmless each Investor and each other holder of the Securities and all of
their stockholders, officers, directors, employees, advisors and direct or
indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (regardless of whether any such Indemnitee is a

 

20

--------------------------------------------------------------------------------


 

party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred or suffered by an Indemnitee as a result of, or arising
out of, or relating to (a) any breach of any representation or warranty made by
the Company herein or in any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained herein or in any other certificate,
instrument or document contemplated hereby or thereby, or (c) any cause of
action, suit or claim brought or made against such Indemnitee and arising out of
or resulting from the execution, delivery, performance, breach or enforcement of
this Agreement, the Registration Rights Agreement or the Warrants by the
Company; provided, however, that, with respect to this clause (c), the Company
shall not be liable to the extent such Indemnified Liabilities are finally
determined by a court of competent jurisdiction to have resulted primarily and
directly from the Investors’ gross negligence or willful misconduct.  To the
extent that the foregoing undertaking by the Company is unenforceable for any
reason, the Company will make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.

 

ARTICLE X
DEFINITIONS

 

10.1                           “Additional Shares” has the meaning set forth in
Section 4.13.

 

10.2                           “Capital Raising Limitation” has the meaning set
forth in Section 4.13.

 

10.3                           “Closing” means the closing of the purchase and
sale of the Common Shares.

 

10.4                           “Closing Date” has the meaning set forth in
Section 1.3.

 

10.5                           “Common Shares” has the meaning set forth in the
recitals.

 

10.6                           “Common Stock” means the common stock, par value
$.001 per share, of the Company.

 

10.7                           “Company” means Perficient, Inc.

 

10.8                           “Company Permit” has the meaning set forth in
Section 3.19.

 

10.9                           “Environmental Laws” has the meaning set forth in
Section 3.14.

 

10.10                     “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

10.11                     “Future Offering” has the meaning set forth in
Section 4.13.

 

10.12                     “Indebtedness for Borrowed Money” shall include only
(i) indebtedness of the Company and its Subsidiaries incurred as the result of a
direct borrowing of money, and (ii) guarantees by the Company and its
Subsidiaries of indebtedness of third parties, and shall not include any other
indebtedness including, but not limited to, indebtedness incurred with respect
to trade accounts, equipment leases, and intercompany loans.

 

21

--------------------------------------------------------------------------------


 

10.13                     “Indemnified Liabilities” has the meaning set forth in
Article IX.

 

10.14                     “Indemnitees” has the meaning set forth in Article IX.

 

10.15                     “Intellectual Property” has the meaning set forth in
Section 3.10.

 

10.16                     “Investors” means the investors whose names are set
forth on the signature pages of this Agreement, and their permitted transferees.

 

10.17                     “Material Adverse Effect” means a material adverse
effect on (a) the assets, liabilities, business, properties, operations,
financial condition, prospects or results of operations of the Company and its
Subsidiaries, taken as a whole, or (b) the ability of the Company to perform its
obligations pursuant to the transactions contemplated by this Agreement or under
the agreements or instruments to be entered into or filed in connection
herewith.

 

10.18                     “Nasdaq” means the Nasdaq SmallCap Market.

 

10.19                     “Option Plan” means the Company’s 1999 Stock
Option/Stock Issuance Plan, including all amendments thereto.

 

10.20                     “Registration Rights Agreement” means the Registration
Rights Agreement, dated as of the date of this Agreement and among the parties
to this Agreement, in the form attached hereto as Exhibit C.

 

10.21                     “Regulation D” means Regulation D as promulgated by
the SEC under the Securities Act.

 

10.22                     “Rule 144” and “Rule 144(k)” mean Rule 144 and Rule
144(k), respectively, promulgated under the Securities Act, or any successor
rule.

 

10.23                     “Sarbanes-Oxley Act” has the meaning set forth in
Section 3.7.

 

10.24                     “SEC” means the United States Securities and Exchange
Commission.

 

10.25                     “SEC Documents” has the meaning set forth in
Section 3.7.

 

10.26                     “Securities” means the Common Shares, Warrants and
Warrant Shares.

 

10.27                     “Securities Act” means the Securities Act of 1933, as
amended, and the rules and regulations thereunder, or any similar successor
statute.

 

10.28                     “Subsidiaries” means any entity in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest, as set forth on Schedule 10.28.

 

10.29                     “Transaction Documents” shall have the meaning set
forth in Section 11.16.

 

10.30                     “Warrant Shares” means the shares of Common Stock
issuable upon the exercise (or otherwise) of the Warrants.

 

22

--------------------------------------------------------------------------------


 

10.31                     “Warrants” means the stock purchase warrants of the
Company, in the form attached hereto as Exhibit B, to acquire shares of Common
Stock.

 

ARTICLE XI
GOVERNING LAW; MISCELLANEOUS

 

11.1                           Governing Law; Jurisdiction.  This Agreement will
be governed by and interpreted in accordance with the laws of the State of
Delaware without regard to the principles of conflict of laws.  The parties
hereto hereby submit to the jurisdiction of the United States federal and state
courts located in the State of Delaware with respect to any dispute arising
under this Agreement, the agreements entered into in connection herewith or the
transactions contemplated hereby or thereby.

 

11.2                           Counterparts; Signatures by Facsimile.  This
Agreement may be executed in two or more counterparts, all of which are
considered one and the same agreement and will become effective when
counterparts have been signed by each party and delivered to the other parties. 
This Agreement, once executed by a party, may be delivered to the other parties
hereto by facsimile transmission of a copy of this Agreement bearing the
signature of the party so delivering this Agreement.

 

11.3                           Headings.  The headings of this Agreement are for
convenience of reference only, are not part of this Agreement and do not affect
its interpretation.

 

11.4                           Severability.  If any provision of this Agreement
is invalid or unenforceable under any applicable statute or rule of law, then
such provision will be deemed modified in order to conform with such statute or
rule of law.  Any provision hereof that may prove invalid or unenforceable under
any law will not affect the validity or enforceability of any other provision
hereof.

 

11.5                           Entire Agreement.  This Agreement, the
Registration Rights Agreement and the Warrants (including all schedules and
exhibits thereto) constitute the entire agreement among the parties hereto with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein.  This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof.

 

11.6                           Consents; Waivers and Amendments.  Except as
otherwise specifically provided herein, in each case in which approval of the
Investors is required by the terms of this Agreement, such requirement shall be
satisfied only upon receipt of the written consent of each Investor.

 

11.7                           Changes, Waivers, etc.  Neither this Agreement
nor any provision hereof may be changed, waived, discharged or terminated
orally, but only by a statement in writing signed by the party against which
enforcement of the change, waiver, discharge or termination is sought.

 

23

--------------------------------------------------------------------------------


 

11.8                           Notices.  Any notices required or permitted to be
given under the terms of this Agreement must be sent by certified or registered
mail (return receipt requested) or delivered personally or by courier (including
a recognized overnight delivery service) or by facsimile and will be effective
five days after being placed in the mail, if mailed by regular U.S. mail, or
upon receipt, if delivered personally, by courier (including a recognized
overnight delivery service) or by facsimile, in each case addressed to a party. 
The addresses for such communications are:

 

If to the Company:

Perficient, Inc.

 

1120 South Capital of Texas Highway

 

Suite 220, Building 3

 

Austin, TX 78746

 

Attn: John T. McDonald

 

Facsimile: (512) 531-6011

 

 

With a copy to:

Vinson & Elkins L.L.P.

 

2801 Via Fortuna, Suite 100

 

Austin, Texas 78746

 

Attn: J. Nixon Fox III

 

Facsimile: (512) 236-3216

 

If to an Investor:  To the address set forth immediately below such Investor’s
name on the signature pages hereto.

 

With a copy to:

Faegre & Benson LLP

 

2200 Wells Fargo Center

 

90 South Seventh Street

 

Minneapolis, Minnesota 55402

 

Attn:  Mark A. Sides

 

Facsimile:  (612) 766-1600

 

Each party will provide written notice to the other parties of any change in its
address.

 

11.9                           Successors and Assigns.  This Agreement is
binding upon and inures to the benefit of the parties and their successors and
assigns.  The Company will not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investors, and no
Investor may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Company.  Notwithstanding the
foregoing, an Investor may assign all or part of its rights and obligations
hereunder to any of its “affiliates,” as that term is defined under the
Securities Act, without the consent of the Company so long as the affiliate is
an accredited investor (within the meaning of Regulation D under the Securities
Act) and agrees in writing to be bound by this Agreement.  This provision does
not limit the Investor’s right to transfer the Securities pursuant to the terms
of this Agreement or to assign the Investor’s rights hereunder to any such
transferee pursuant to the terms of this Agreement.

 

24

--------------------------------------------------------------------------------


 

11.10                     Third Party Beneficiaries.  This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.

 

11.11                     Survival.  All representations and warranties
contained herein shall survive the execution and delivery of this Agreement, any
investigation at any time made by the Investors or on their behalf, and the sale
and purchase of the Common Shares and the Warrants and payment therefor.  All
statements contained in any certificate, instrument or other writing delivered
by or on behalf of the Company pursuant hereto or in connection with or
contemplation of the transactions herein contemplated (other than legal
opinions) shall constitute representations and warranties by the Company
hereunder.

 

11.12                     Publicity.  The Company and each Investor have the
right to review, a reasonable period of time before issuance thereof, any press
releases, or relevant portions of any SEC or Nasdaq filings or any other public
statements, with respect to the transactions contemplated hereby.  However, the
Company may make any press release or SEC or Nasdaq filings with respect to such
transactions as are required by applicable law and regulations (including NASD
requirements) without the prior approval of the Investors (although the Company
will make reasonable efforts to consult with the Investors in connection with
any such press release prior to its release and filing).

 

11.13                     Further Assurances.  Each party will do and perform,
or cause to be done and performed, all such further acts and things, and will
execute and deliver all other agreements, certificates, instruments and
documents, as another party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

11.14                     No Strict Construction.  The language used in this
Agreement is deemed to be the language chosen by the parties to express their
mutual intent, and no rules of strict construction will be applied against any
party.

 

11.15                     Equitable Relief.  The Company recognizes that, if it
fails to perform or discharge any of its obligations under this Agreement, any
remedy at law may prove to be inadequate relief to the Investors.  The Company
therefore agrees that the Investors are entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

11.16                     Independent Nature of Investors’ Obligations and
Rights.  The obligations of each Investor under any of the Warrant, Registration
Rights Agreement or this Agreement (collectively, the “Transaction Documents”)
are several and not joint with the obligations of any other Investor, and no
Investor shall be responsible in any way for the performance of the obligations
of any other Investor under any Transaction Document.  Nothing contained herein
or in any Transaction Document, and no action taken by any Investor pursuant
thereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Document.  Each Investor shall be entitled to independently protect
and enforce its rights,

 

25

--------------------------------------------------------------------------------


 

including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such
purpose.  Each Investor has been represented by its own separate legal counsel
in their review and negotiation of the Transaction Documents.  The Company has
elected to provide all Investors with the same terms and Transaction Documents
for the convenience of the Company and not because it was required or requested
to do so by the Investors.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Investors and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

 

COMPANY:

 

 

 

PERFICIENT, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

John T. McDonald

 

 

 

Title:

Chief Executive Officer and

 

 

 

 

Chairman of the Board

 

 

 

[Signatures continued on next page]

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

 

 

Tate Capital Partners Fund, LLC

 

By Tate Capital Partners, LLC

 

Its Managing Member

 

By Tate Capital Management, LLC

 

Its Managing Member

 

 

 

 

 

 

By:

 

 

 

 

 

Kurtis J. Winters

 

 

 

Managing Member

 

Aggregate Purchase Amount:  $339,900 (110,000 Shares)

 

ADDRESS:

 

Tate Capital Partners Fund, LLC

3600 Minnesota Drive, Suite 525

Minneapolis, MN  55435

Attn: Kurtis J. Winters

 

(any notice hereunder to this Investor shall include a copy to):

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, Minnesota  55402

Attn:  Mark A. Sides

 

[Signatures continued on next page]

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

Pandora Select Partners, LP

 

By Pandora Select Advisors, LLC

 

Its Managing Member

 

By AJR Financial, LLC

 

Its Managing Member

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Andrew J. Redleaf

 

 

 

 

Its: Managing Member

 

 

Aggregate Purchase Amount:  $1,977,600 (640,000 Shares)

 

ADDRESS:

 

Pandora Select Partners, LP

3033 Excelsior Blvd., Ste 300

Minneapolis MN  55416

Attn: Andrew J. Redleaf

 

(any notice hereunder to this Investor shall include a copy to):

 

Faegre & Benson LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN  55402

Attn: Marklan M. Strefling

 

[Signatures continued on next page]

 

--------------------------------------------------------------------------------


 

 

INVESTOR:

 

 

 

Sigma Opportunity Fund, LLC

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Its:

 

Aggregate Purchase Amount:  $154,500.00 (50,000 Shares)

 

ADDRESS:

 

Sigma Opportunity Fund, LLC

800 Third Avenue, Suite 1701

New York, New York 10022

Attn: Thom Waye

 

(any notice hereunder to this Investor shall include a copy to):

 

Moomjian & Waite, LLP

100 Jericho Quadrangle

Jericho, New York 11753

Attn: Gary T. Moomjian

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Schedule of Investors

 

Investor

 

Common Shares

 

Purchase Price

 

 

 

 

 

 

 

Tate Capital Partners Fund, LLC

 

110,000

 

$

339,900.00

 

 

 

 

 

 

 

Pandora Select Partners, LP

 

640,000

 

$

1,977,600.00

 

 

 

 

 

 

 

Sigma Opportunity Fund, LLC

 

50,000

 

$

154,500.00

 

 

 

 

 

 

 

Total:

 

800,000

 

$

2,472,000.00

 

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Form of Warrant

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Transfer Agent Instructions

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Form of Legal Opinion

 

--------------------------------------------------------------------------------